        Case 1:21-cv-00306-JD Document 1 Filed 04/13/21 Page 1 of 6




                      UNITED STATES DISTRICT COURT FOR

                       THE DISTRICT OF NEW HAMPSHIRE

***************************************
Pauline LeSan,                         )
   Plaintiff                           )
                                       )
v.                                     )            Docket No.:
                                       )            JURY TRIAL DEMAND
Tipton Trucking Company, Inc.,        )
   and                                 )
Michael Daliessio,                     )
   Defendants                          )
***************************************

                  COMPLAINT AND DEMAND FOR JURY TRIAL

                          PARTIES AND JURISDICTION

1.     The Plaintiff Pauline LeSan is New Hampshire resident with an address of 32

Spruce Terrace, Derry, New Hampshire, 03038.

2.     The Defendant Tipton Trucking Company, Inc., is a foreign Corporation with a

principal place of business at 397 Waterway Road, Oxford, Pennsylvania, 19363.

3.     The Defendant Michael Daliessio currently resides at 54 Glenhurst Drive,

Frederica, Delaware, 19946.

4.     Jurisdiction is invoked pursuant to 28 U.S.C. §1332(a), based on diversity of

citizenship. The amount in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs.

5.     Venue is proper in this Court pursuant to 28 U.S.C. §1391 in that the subject

motor vehicle crashes and personal injury of June 9, 2020, occurred in Derry, New

Hampshire.
        Case 1:21-cv-00306-JD Document 1 Filed 04/13/21 Page 2 of 6




                          BASIC FACTS OF THE INCIDENT

6.      The Defendant Tipton Trucking Company, Inc., was the owner of the vehicle

driven by the Defendant Michael Daliessio on June 9, 2020.

7.      The Defendant Michael Daliessio was the driver of a commercial motor vehicle, a

2001 Western Star truck tractor trailer, owned by the Defendant Tipton Trucking

Company, Inc.

8.      Plaintiff Pauline LeSan was the driver of a vehicle owned by herself.

9.      On June 9, 2020, Plaintiff Pauline LeSan, was operating her vehicle on an

interstate highway, I-93 Southbound, in Derry, New Hampshire, in the center lane.

10.     The Plaintiff’s vehicle was struck from behind by the tractor trailer owned by the

Defendant Tipton Trucking Company, Inc, propelling her vehicle into the breakdown

lane.

11.     After striking Ms. LeSan’s vehicle on the rear bumper, the tractor trailer went into

a spin, causing it to strike Ms. LeSan’s vehicle a second time on the driver’s side door

jam and sending it down into the ditch off the center median.

12.     The two collisions caused the Plaintiff numerous traumatic injuries, pain and

suffering, and extreme emotional distress, requiring long standing and expensive medical

care and treatment.

13.     The Defendant Michael Daliessio was found at fault for the collision due to being

inattentive and careless while changing lanes.




                                             2
        Case 1:21-cv-00306-JD Document 1 Filed 04/13/21 Page 3 of 6




  COUNT I-NEGLIGENCE (DIRECT LIABILITY) - PLAINTIFF V. MICHAEL

                                        DALIESSIO

14.     Each and every fact and allegation stated above is incorporated herein and made a

part hereof as if fully restated.

15.     The incident, injuries and damages described herein were caused by the

carelessness, negligence, and negligence per se of Defendant Daliessio, in the following

particular respects:

        a.      Failing to operate the vehicle with due care and with due regard for the

                safety of others;

        b.      Failing to maintain a proper and adequate lookout;

        c.      Failing to operate the vehicle with due care and due regard for road

                conditions;

        d.      Failing to operate the vehicle at a safe and reasonable speed;

        e.      Failing to properly observe and react to conditions existing at the time of

                the incident;

        f.      Failing to brake and timely stop the vehicle;

        g.      Failing to take other avoidance measures;

        h.      Failing to remain alert and attentive;

        i.      Failing to maintain a safe distance between the tractor trailer that he was

                operating truck and the motor vehicles in front of him; and




                                              3
        Case 1:21-cv-00306-JD Document 1 Filed 04/13/21 Page 4 of 6




        j.      Violating and failing to adhere to applicable statutes, ordinances, rules,

                regulations, and standards governing or relating to the operation of motor

                vehicles and otherwise to exercise due care in the operation of the tractor

                trailer.

16.     The foregoing carelessness, negligence, and negligence per se of Defendant

Michael Daliessio created a foreseeable risk of injury and death to other motorists on said

interstate highway and were a substantial contributing factor in causing the Plaintiff’s

injuries and damages.

        WHEREFORE, the Plaintiff, Pauline LeSan, seeks and demands judgment

against the Defendants in the amount of her damages, costs and interest in reasonable

attorney’s fees.

                   COUNT II - NEGLIGENCE (DIRECT LIABILITY) –
      PLAINTIFF V. THE DEFENDANT TIPTON TRUCKING COMPANY, INC.

17.     Each and every fact and allegation stated above is incorporated herein and made a

part hereof as if fully restated.

18.     The incident, injuries and damages described herein were caused by the

carelessness and negligence of The Defendant Tipton Trucking Company, Inc.,

individually, jointly and/or severally, by and/or through their agents, workmen, servants

and/or employees, both generally and in the following particular respects:

        a.      Failing to hire safe and competent drivers;

        b.      Hiring and/or otherwise retaining Defendant Michael Daliessio, as a driver;


                                             4
        Case 1:21-cv-00306-JD Document 1 Filed 04/13/21 Page 5 of 6




        c.      Failing to ensure that only competent, qualified, safe and experienced

                drivers were retained;

        d.      Failing to ensure the proper training of Defendant Michael Daliessio; and

        e.      Failing to properly supervise Defendant Michael Daliessio.

19.     The foregoing carelessness and negligence of the Defendant Tipton Trucking

Company, Inc., increased the risk of harm, injuries and damages described herein, and

were a substantial contributing factor in causing those injuries and damages to the

Plaintiff.

        WHEREFORE, the Plaintiff, Pauline LeSan, seeks and demands judgment against

the Defendant in the amount of her damages plus costs and interest.

              COUNT III - NEGLIGENCE (VICARIOUS LIABILITY) –
      PLAINTIFF V. THE DEFENDANT TIPTON TRUCKING COMPANY, INC.

20.     Each and every fact and allegation stated above is incorporated herein and made a

part hereof as if fully restated.

21.     At all times relevant, the Defendant Michael Daliessio was acting within the

scope of his employment with the Defendant Tipton Trucking Company, Inc.

22.     In the circumstances, the Defendant Tipton Trucking Company, Inc., is

vicariously liable for the actions of the Defendant Michael Daliessio.

        WHEREFORE, the Plaintiff, Pauline LeSan, seeks and demands judgment against

the Defendant in the amount of her damages plus costs and interest.

                                    JURY DEMAND

        Pauline LeSan demands a jury on all counts so triable.
                                           5
       Case 1:21-cv-00306-JD Document 1 Filed 04/13/21 Page 6 of 6




                                    Respectfully submitted,

                                    PAULINE LESAN

                                    By and through her attorneys,

                                    SHAHEEN & GORDON, P.A.

Dated: April 13, 2021         By: \s\ Francis G. Murphy
                                      Francis Murphy, Esquire
                                      NH BAR ID 1840
                                      180 Bridge Street
                                      Manchester, NH 03104
                                      (603) 669-8080
                                      fmurphy@shaheengordon.com




                                    6
